2. Belarus
The next item on the agenda is the debate on six motions for a resolution concerning Belarus.
author, (PL) Mr President, most of the political prisoners held in Belarus were recently released, in fact nearly all of them were, with only one exception. This does not mean we can be confident that things are moving in the right direction in Belarus. On that very same day, the homes of a whole range of individuals connected with the opposition in Belarus were raided. In addition a secondary school teacher was sacked. By way of explanation he was told that since he was a member of the opposition Civil Party he did not represent an ideology in line with that of the State.
A very strange situation exists in Belarus. In that country, there is a concept of state ideology, and therefore it is hardly surprising that when candidates apply to study journalism, law, and international relations, they have to present recommendations from the authorities. That is how the selection process works. This is totally unacceptable, although we do welcome the step taken and are cautiously pleased about it.
As for Belarus itself, the question that immediately springs to mind is what the underlying reason for such action can be. It would appear that through this action and by consenting to the opening of a European Commission delegation in Minsk, President Lukashenko wishes to demonstrate that he does not feel irrevocably bound to adopt a pro-Russian policy to the exclusion of all others. Indeed, it is becoming increasingly difficult to conduct such a policy in Belarus. The country does not wish to become totally absorbed by Russia. In this instance, even Mr Lukashenko has adopted such a stance, but events speak for themselves.
Russia is quite simply buying up Belarus. Gazprom has just concluded yet another transaction, as a result of which it now owns one quarter of the shares in the companies controlling the oil and gas transit routes through Belarus. Gazprom's share will soon increase to 50%. It also seems that Russia will succeed in persuading Belarus to adopt the rouble as its national currency.
As a result of all this, the situation is becoming increasingly threatening. Support for independent action in Belarus and for civil society is all the more necessary. Support is already being made available, but it must be scaled up. In particular, support must be provided for the institutions that have just been set up in Belarus. I could focus on television broadcasts to the country, which are an important resource for ensuring that the local people know what is actually going on. In my view, we should keep Belarus in the forefront of our minds, because this is an issue for Europe as a whole. We cannot tolerate a situation in which there is a country like Belarus, run by a dictator, in the very centre of Europe.
author. - (CS) Ladies and gentlemen, in spite of the strongly critical tone of the contributions I am happy to say that we have at least two positive aspects here.
The first one is the opening of the European Commission delegation in Minsk, which as far as I know, has also been approved by the President of Belarus. I believe that opening an EU delegation provides the bases for further development and activating of relations with the European Union in such mutually advantageous areas as energy, transport, transit and even protection of the environment.
The other positive factor I consider important is the meeting of experts in Brussels last June, which concentrated mainly on the issues of energy supply and also the planned expert talks on transport corridors and the environment. I consider this development to be extremely important. We must not forget that Belarus itself is still struggling with the extremely serious consequences of the Chernobyl disaster. Present trends in mutual relations reveal that a certain view of Belarus has taken hold among the political circles of the European Union and that view is very critical and one-sided.
We need not just criticism but also cooperation. The time has come for a positive step on the part of Belarus as well, and I think that the official Belarusian regime should offer at least a moratorium on the death penalty, which could enable us to open new negotiations regarding the status of Belarus' membership of the Council of Europe. On the part of the EU, I would welcome for example a relaxation of the visa system or support for young specialists from Belarus on work experience by providing them with opportunities to get to know the workings of the European institutions at first hand.
author. - Mr President, this afternoon I would firstly like to welcome the positive sign of relations between the EU and Belarus. The recent developments on the agreements to establish the European Commission's delegation in Minsk are a positive step toward renewing dialogue with the European Union and Belarus.
We would like to encourage the Commission to use the full potential of the opening of a delegation. The time has come for the international community as a whole to extend more support to civil society in Belarus, in particular to increase financial aid to the independent media, to non-governmental organisations and to Belarusian students studying abroad. The Commission's decision to give financial support to the European Humanities University in Vilnius is very wise. The Commission and the Council should consider offering financial support to the project, which is already in existence, to create the independent Belarusian television channel Belsat.
Secondly, the European Parliament calls on the Commission and the Council to take further steps towards the facilitation and liberalisation of visa procedures for Belarusian citizens. We call on Member States in the Schengen area to use all available tools, mainly national visa costs, in order to facilitate the movement of Belarusian citizens within each Member State's territory.
Thirdly, we call on President Lukashenko's regime above all to move towards liberalisation and democratisation, to release all prisoners of conscience in the country, to introduce the rule of law and freedom of media associations and to abolish the death penalty.
In conclusion, I would like to express this afternoon our solidarity with the United Democratic Opposition of Belarus, the leader of the democratic movement, Alexander Milinkevich, and all Belarusian citizens in their struggle towards an open society.
author (PL) Thank you, Mr President. The actions taken by Mr Lukashenko's dictatorship against his own people in Belarus are widely known. Since the beginning of this year alone, three peaceful demonstrations have been brutally suppressed. The authorities are systematically persecuting opposition activists. They have brought in restrictions on travel abroad by members of the clergy and religious instruction teachers. Some rather curious provisions have also been introduced. For example, anyone wishing to study law or journalism must be approved by the ruling authorities. Against this background, imposing stricter sanctions against Belarus unfortunately seems to be the only possible response to recent events. We must not forget, however, that it is our moral right and duty to create and support civil society in Belarus.
One of the immediate measures to assist the opposition is to overcome the news blackout. A good example of this is the initiative taken by the Polish national television service, which began to broadcast to Belarus on 10 December 2007 through the first independent channel, called Belsat. Unfortunately, as Mrs Romaszewska, the producer responsible for this project, told me today, no financial support from the European Union has yet been received. There is not even a budget line from which human rights and democracy in Belarus could be supported.
Ladies and gentlemen, I would remind you that the high cost of Schengen visas is another mayor problem for the people of Belarus. If access to the European Union for members of Mr Lukashenko's regime is restricted, we must make access to the Union easier for people who are not connected with that regime.
author. - Mr President, in January of this year, 10 young activists of the Belarusian Popular Front Youth and Malady Front ('Young Front') were arrested after they met a delegation of the Democrat Youth Community of Europe (DEMYC) in Minsk, and then faced expulsion from their universities.
This is the last real dictatorship in Europe. Belarus still has the death penalty, political prisoners, arbitrary arrests, media censorship, violence and restrictions on access to the internet. All Europeans should not take their liberty for granted, and young Europeans should follow the DEMYC example in showing solidarity with their neighbours by standing up for democracy and human rights.
Belarus cannot be a partner of the EU while this intolerable intimidation and targeted arrests continue. Reading the official internet biography of President Lukashenko, I became aware that he considers himself to be 'notable for his in-depth understanding of events, hard work, sense of duty, realism, fairness and fidelity to principles'. Why, then, can Mr Lukashenko not realise a very simple and plain fact: Soviet-style tyrants belong in the past?
As to the students, repressed and deprived of their fundamental right to education, I urge our Parliament to join me in paraphrasing the song: Hey, Lukashenko, leave the kids alone!
author. - (DE) Mr President, Commissioner, ladies and gentlemen, Belarus is and remains the problem child in our Neighbourhood Policy. Dictator Lukashenko continues to ensure that his country systematically distances and isolates itself from its neighbours. He tramples human rights under foot and maintains the death penalty. This is not only a concern for us; it is also encountering massive opposition among Belarus's own population. More and more young people are leaving Belarus. It is a dramatic situation for that country.
The European Union's task is therefore to help Belarus to return to the path towards democracy. From my perspective, this will not happen with Dictator Lukashenko and his presidential apparatus, but only with the opposition, civil society and the young people who could form the country's future elite.
So I appeal to the Member States to change their visa policy for these people and give them the chance to engage in exchanges with young people in the European Union, a chance of democratic education and a chance actually to experience democracy for themselves by visiting the European Union. Visa policy must not become an insurmountable obstacle which obstructs the path to democracy. That is extremely important.
In negotiations with Lukashenko, however, there should be no concessions on human rights. There is consensus on this point in Parliament, across all the parliamentary groups: we want the release of all political prisoners, a moratorium on the death penalty, media freedom and respect for all the basic principles of democracy. That is the fundamental prerequisite for negotiations. No concessions. The crucial factor here is what happens at the next elections. I hope very much for the Belarusian people that they take control of their own destiny.
on behalf of the PPE-DE Group. - (PL) Mr President, Mr Alexander Kazulin, the former Belarusian presidential candidate, has served two of the five and a half year prison term imposed on him for vandalism. Mr Kazulin's wife Irina is fighting tirelessly to obtain her husband's freedom, despite being gravely ill. President Lukashenko suggested that Mr Kazulin could be freed to enable him to accompany his wife to Germany where she could receive medical treatment. The President reacted with surprise when his offer was turned down. For Mrs Kazulin, acceptance would have meant a cowardly flight from her homeland.
In my view, if President Lukashenko really wants to improve his image, he should free Mr Kazulin immediately and unconditionally. Let us hope that Mr and Mrs Kazulin will soon be able to enjoy good health and freedom in their homeland.
on behalf of the UEN Group. - (PL) Mr President, Belarus is a neighbour of the European Union. It shares with us a difficult history of Communist domination, but still does not enjoy democratic rule and respect for human rights. The regime of President Lukashenko brutally represses any attempt to create civil society. I would remind the House that Mr Lukashenko infringed democratic procedures in order to gain a further term of office. Journalists and leaders of independent youth organisations and independent trade unions are being intimidated. Members of the political opposition have been arrested. I could mention the Kazulin case that Mrs Gacek referred to just now, and the repression of national minorities, including the Polish national minority. Latterly the regime has become concerned about the financial independence of small entrepreneurs and taken repressive measures against them. Such is the sad state of affairs in Belarus.
It is the European Union's moral duty to provide financial support and information for all those striving to defend human rights and democratic freedoms in Belarus by way of the independent media, for instance through television broadcasts to Belarus.
Establishing a European Union delegation in Minsk would be a good way to monitor the situation. Ten years after the Chernobyl disaster I took part legally in a demonstration in Minsk. I saw OMON special purpose police squads that had been brought from Moscow to deal with people evacuated from the danger area. I saw pools of blood on the streets of Minsk. This must not be allowed to happen again.
on behalf of the IND/DEM Group. - Mr President, I have a foster nephew from Belarus, now an adult and considered a wonderful addition to our extended family. But I remember his condition the summer he first came to stay with my sister, and it is this experience that allows me, personally, to understand the difficulties, especially of someone disabled, raised in an institution in such an unstable environment.
Belarus needs relief - relief not only from economic and political instability but relief for the people. The people of Belarus are particularly isolated, controlled under a regime that continues to threaten the democratic values and freedoms to which people are entitled.
Before Christmas, I met two representatives from Belarus. They informed me of the ongoing problem of defending religious freedom. Religious activity is forbidden without registration with the Government, and a person can be charged a fine or face imprisonment for unregistered religious activity, though government registration is made extremely difficult to get.
(PL) Mr President, I would like to support the statements made by previous speakers. In addition, however, I should like to mention another very important issue, namely that we cannot deal with policy on Belarus in isolation from the European Union's eastern policy as a whole. We had a tendency to forgive the Russian administration a great many undemocratic actions. That should be borne in mind. I know that events in Belarus do not bear comparison with what is currently taking place in Russia, but they most certainly did and do bear comparison with what took place in Chechnya. We cannot adopt one course of action for Belarus and a different one for Russia.
Conducting our eastern policy from the point of view of enlargement of the European Union is another very important issue. The fate of Ukraine currently hangs in the balance, and if it swings towards democracy it will enrich the whole of Europe. If we are prepared to open the door to the people of Ukraine, it will send a signal to the people of Belarus and show them that there is another option, one involving closer links and relationships with the European Union. In the future it may also involve membership of the Union, although that may not come about for many years.
Ladies and gentlemen, I have encountered a difficulty.
We estimated two minutes for the 'catch-the-eye' procedure: that is, two speakers. I already have eight or nine requests, and I can see more hands being raised, taking us up to ten or more.
Thus, either I give the floor to the first two, which is simple enough for me, or I can ask you to make a thirty-second statement and we try to get round everybody.
(The latter solution was chosen)
(PL) Mr President, it has become clear from this debate that Parliament recognises the problem of Belarus and attaches great importance to it. I would like to thank all those who have referred to the situation regarding human rights in Belarus. I would also like to draw the attention of the House to the fact that parliamentary elections are due to be held in Belarus in the autumn of this year. We must do all in our power both as Members of this House and also as representatives of the large European political families, to support the Belarusian opposition in this just though unfair struggle for a democratic Belarus.
(SK) Some time has passed since Mr Bernd Posselt and I lit a candle in this House, in spite of the ban on safety grounds, to show our solidarity with the Belarusian people, in the presence of Commissioner Ferrero-Waldner. What is Belarus like today? The last European dictator Alexander Lukashenko is popular in Belarus in spite of the strictly regulated economy and the intimidation of political opponents. The government intensifies repression and imprisons opposition activists. The government controls the Belarusian media which is why people in the country often do not know that Lukashenko's regime is unacceptable to the European Union.
The European Parliament cannot satisfy itself only with awarding the Sakharov Prize for Freedom of Thought to Alexander Milinkevich. This prize commits the European Parliament to detailed monitoring of the situation in Belarus.
(PL) Mr President, I would like to refer to a particular case. It concerns Frank Wieczorek, a young opposition activist who was recently expelled from university. The official reason for his expulsion was that he had failed to attend classes. The reason he had been absent, however, was that he had been arrested. Expulsion from university means that a person's education comes to an abrupt end. It also means that there is a strong chance of being conscripted into the army. I imagine that only people who have had personal experience of living under a dictatorship will understand what service in the regime's army can be like for a member of the opposition. It could prove very dangerous for this young man. I believe we should do all we can to assist in resolving the situation in Belarus.
(CS) (The beginning of the speech was inaudible)...as a medical doctor I personally visited the epicentre of the area affected by radiation. Doctors and scientists are being intimidated and even imprisoned for reporting the truth about the state of health of the local population. The people had their radiometers confiscated and they are eating radioactive food.
I only have 30 seconds so just to summarise: Lukashenko is a murderer and it has to be said out loud. By whom, if not by the European Union?
Thank you, the message has been received.
(PL) Mr President, one of the features of dictatorships is that they take no notice of anyone. We can say what we like, and they will act as they like. The only way to counter a dictatorship is through democracy. I would say to the Commissioner that, if I were in her place, I would make every effort to assist in training the thinking democratic elite. If we do not succeed in doing so in Belarus, we might yet do so in other countries. Someone needs to lead the way, and I would be inclined to rely on those elites.
(PL) Mr President, it is shameful for Belarus, a country that lies at the geographic heart of Europe, to be the subject of debate at the Council of Europe today because of its violation of human rights. It is shameful for Belarus that it is the only European country excluded from the Council of Europe, because of its failure to respect any fundamental human rights.
I therefore believe that Mr Bielan was quite right when he said that it is important to strengthen civil society in Belarus by supporting the media broadcasts from Poland aimed at that society.
Mr President, I would like to draw attention to the continuing repression against young Belarusian democrats. In mid-January, several of them were imprisoned for 15 days and then excluded from university. There are some specific names: Zmitser Zhaleznichenka, Anton Kalinouski and Franak Viachorka.
I invite EU universities to offer these brave young people alternative options to continue their studies, to facilitate the provision of visas and to add to the EU blacklist the names of those university officials who have consented to use them as tools in the Lukashenko oppressions.
Mr President, I understand that the Free University of Minsk is today situated in Vilnius, Lithuania. I wonder if Commissioner Figeľ might consider writing a letter to the education and culture ministers of the 26 other EU Member States to suggest there should be 27 Free Universities of Minsk. When it comes to the United Kingdom, there are of course great universities like Oxford and Cambridge, but I would recommend Bristol.
(DE) Mr President, twenty years ago, I spoke at the underground universities in Czechoslovakia and Poland. It is very gratifying for me to hear, today, how much our colleagues from the Baltic countries, Slovakia, the Czech Republic and Poland support the opposition in Belarus. I would like to express my sincere thanks to them. You are doing something important for the EU - more than the people who engage in talks which merely bolster and support a corrupt regime which needs to be abolished. I agree with Mr Buzek: Russia has a responsibility here. This is a post-colonial and pre-colonial situation and we should no longer accept it.
That concludes our new 'speedy catch-the-eye' procedure.
I see you have proved it is possible to say many things in a short space of time, and I thank you accordingly.
Now we move on to the Commission's reaction.
Member of the Commission. - Mr President, recently, the situation in Belarus has been evolving rapidly. Since mid-January, five of the six political prisoners previously identified as such have been released. One of these political prisoners, though, former presidential candidate Aleksandr Kozulin, is still in jail and in a poor state of health.
The Commission, for its part, through my colleague Commissioner Ferrero-Waldner, has expressed its satisfaction with the release of the prisoners, which has been a long-standing request from all EU institutions, including the European Parliament.
But we have equally been clear that we want to see all political prisoners freed, and that we want to see an end to the systematic harassment of Belarusian civil society, before we can give a new dimension to our relationship with Belarus.
In other words, our message to Belarus remains the same: there cannot be a full partnership with Belarus until Belarus takes convincing steps towards democratisation, and respect for human rights and the rule of law.
This is the gist of the European message to Belarus that the Commission released over a year ago and which includes the '12 points for democratisation' that your resolution mentions. Again, the release of all political prisoners would be an important step in this regard.
In addition, we will be closely watching the parliamentary elections set for September 2008. The organisation of free and fair elections would be seen as a decisive step on the part of the Belarusian authorities. We hope that the OSCE will be able to send a full-scale observation mission to this election and that the European Parliament will also be able to send representatives.
Another important point that your resolution demands is that Belarus should apply a moratorium on the death penalty. The European Union has carried this message to the Belarusian authorities.
Coming back now to the recent developments in Belarus, another issue close to our hearts has been progressing fast over the last months: the opening of the European Commission's delegation in Minsk, which we officially requested more than two years ago, is now imminent. We hope to be able to sign the establishment agreement soon, so that our delegation can be opened without delay.
This delegation will allow us to reinforce our links with Belarusian civil society and also to develop contacts with the middle rank of the administration that could be open to democratic change.
On this matter, as your resolution underlines, we have had a number of meetings at technical level with Belarusian experts on matters of mutual interest, such as energy, transport and environment. Let me, however, reiterate that the scope of these meetings remains limited as long as the current political conditions prevail in Belarus.
As regards to the Commission actions to support civil society in Belarus, the Commission remains committed more than ever to supporting Belarusian civil society, and our 2008 assistance plan is aimed in particular at cementing Belarusian civil society and independent media. In addition, the Commission has also made clear that its support to the European Humanity University in exile in Vilnius will continue as long as necessary. I will also pass the message about the Free University on to Commissioner Figeľ. I think that this is very interesting and a bright idea.
A few other comments to Mr Pinior and Ms Schroedter. The opening of the negotiations on visa facilitation and on readmission is amongst the elements that would be considered in the event of a real breakthrough in our relationship. According to EU policy, visa facilitation can only be considered in the context of the European Commission readmission policy as part of a real partnership in external relations.
This was explained to Belarus in the verbal notes sent by the Commission on 8 May. The European Union's willingness to enter into such negotiations with neighbouring countries with an action plan in force has also been reaffirmed, by the Commission communication on this matter of December 2006. In the case of Belarus these conditions are not met.
On the point raised by Mr Bielan, Commission contracts are awarded following strict tendering procedures in order to ensure a transparent and fair competition. This means that the Commission does not support radio and TV stations as such, but specific programmes instead. The ENPI Regional Information and Communication Programme includes support to media activities of EUR 7 million over three years for seven countries. The tendering procedure is ongoing, and media from both European Union and partner countries are eligible to submit tenders for contracts.
The debate is closed.
The vote will take place at the end of the debates.
Written Statements (Rule 142)
in writing. - (PL) As joint author of the European Parliament's resolution on Belarus, I would like to draw attention to the state of democracy, respect for human rights and in general to the situation of the people of Belarus. Belarus is not only a near neighbour of the Union, involved in the European Neighbourhood Policy, but it is also an immediate neighbour of my country, Poland. We share a common border.
This is probably the best explanation of why the issue of fulfilling the real hopes and expectations of ordinary people in that country is so important to me in my work here in the European Parliament. After all, one cannot remain indifferent to what one can see happening just across the border: restrictions and administrative pressure on NGOs, intimidation, persecution and imprisonment of democratic opposition activists, including leaders of the youth movements known as the Belarusian Popular Front and Young Front.
Genuine dialogue between the Belarusian authorities and the European Union should therefore be set up quickly. It is not only the Union's right but also its duty to require the Belarusian Government to free all political prisoners, guarantee media freedom, the independence of the judiciary, and also respect for democratic values and the fundamental rights of the people of Belarus. Priority must be given to abolition of the death penalty.
For its part, the European Parliament has moved towards making it easier for Belarusian citizens to enter EU territory and spend time there. The reduction or even total lifting of visa charges is currently under consideration. That is the only way to prevent Belarus and its citizens from becoming even more isolated.